



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hansen, 2019 ONCA 381

DATE: 20190508

DOCKET: C66269

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew James Joseph Hansen

Appellant

Matthew James Joseph Hansen, in person

Matthew Gourlay, duty counsel

Luke Schwalm, for the respondent

Heard: May 6, 2019

On appeal from the sentence imposed on December 3, 2018,
    by Justice Matthew E. Graham of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On consent, and only on the issue of the duration of the driving
    prohibition, the appellants driving prohibition is reduced, by virtue of s.
    259(1) and (2), from a lifetime prohibition to a prohibition that expires on
    May 20, 2022.


